Citation Nr: 0315527	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  95-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a soft tissue mass at 
the back of the neck.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel







INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, retiring in November 1993.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1994 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in pertinent 
part, granted service connection for the disability at issue 
and assigned an initial noncompensable rating.  

In August 2002, the Board undertook additional development of 
the evidence under 38 C.F.R. § 19.9(a)(2).  

REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development sought by the Board included a VA examination 
to determine the severity of the disability caused by the 
mass at the back of the veteran's neck.  Such examination was 
conducted in December 2002.  The examination report has not 
been considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.   

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  The notice provided to the veteran in this case does 
not appear to be adequate under the Quartuccio guidelines.  

Finally, in March 2003 the Board notified the veteran that 
regulations governing ratings of skin disorders were revised 
effective August 30, 2002.  The United States Court of 
Appeals for Veterans Claims (hereinafter Court) has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of VA (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  (However, ratings based on the 
revised regulations may not be assigned prior to the 
effective date of the regulations.) 


Accordingly, the Board now has no recourse but to REMAND the 
case to the RO for the following:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefit sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should then readjudicate the 
claim in light of the evidence added to 
the record since the last Supplemental 
Statement of the Case (SSOC) in July 
2001.  The review must encompass 
consideration of both the old and (from 
August 30, 2002) the new criteria for 
rating skin disorders.  If the claim 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  

	
                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


